Citation Nr: 1134611	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  06-20 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for migraine headaches prior to August 11, 2009. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1992.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO) which continued a 30 percent evaluation for migraine headaches. 

During the pendency of this appeal, in a March 2010 rating decision, the RO awarded the Veteran an increased rating of 50 percent for his migraine headaches, effective August 11, 2009.  This decision was affirmed in a September 2010 Board decision.  The issue of entitlement to an increased rating in excess of 30 percent for migraine headaches prior to August 11, 2009 was remanded by the Board for further development.  Development has been completed and the case is once again before the Board for review.


FINDING OF FACT

During the period prior to August 11, 2009, the Veteran had migraines characterized by completely prostrating and prolonged attacks occurring three to four times a month; he has less severe migraine and tension headaches occurring three to four times a week.  


CONCLUSION OF LAW

Prior to August 11, 2009, the criteria for a 50 percent rating for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The Board finds that VA has provided adequate notice to the Veteran.  In a November 2002 letter, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  August 2006 and March 2009 letters provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Fully compliant VCAA notice was not received prior to the initial rating decision.  Despite the inadequate timing of this notice, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In that regard, the RO readjudicated the case in a March 2011supplemental statement of the case.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a statement of the case (SOC) or supplemental statement of the case (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Id.  There is no indication that any notice deficiency reasonably affects the outcome of this case.  

VA treatment records and VA examinations have been associated with the claims file.  The Board notes specifically that the Veteran was afforded VA examinations in December 2002 and August 2009.  38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that, cumulatively, the VA examinations obtained in this case are adequate as they are predicated on a review of the Veteran's medical records; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; address the relevant rating criteria; and contain a discussion of the effects of the Veteran's service-connected disability on his daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

B.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  

The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether staged ratings are for consideration; in the present case, the Board is evaluating the Veteran's disability prior to August 11, 2009.

Prior to August 11, 2009, the Veteran was in receipt of a 30 percent evaluation for migraines under Diagnostic Code 8100.  A 30 percent evaluation is assigned for migraines with characteristic prostrating attacks occurring on average of once a month over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).  A 50 percent evaluation is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  A 50 percent evaluation is the maximum rating available under Diagnostic Code 8100.  

VA treatment records dated in January 2002 and March 2002 show that the Veteran reported migraine headaches and dizziness.  He reported that treatment with Elavil was not helping.  

During a December 2002 VA examination, the Veteran reported having migraine headaches daily.  He had a MRI done three months prior which was normal.  The Veteran described his headaches and reported that they lasted anywhere from just under 30 minutes to longer.  The Veteran reported dizziness, nausea, and photosensitivity.  He occasionally had to leave work due to his headaches.  He reported that his headaches were occurring more frequently.  He was treated with Elavil.  The Veteran was diagnosed with a history of migraine headaches.  

VA treatment reports dated February 2004, May 2005, June 2005, and April 2006 reflect complaints of continuing migraine headaches with increasing frequency and intensity.  The Veteran reported chronic, daily headaches in August 2007 and September 2007 VA treatment notes.  His headaches were diagnosed as both migraine and tension headaches at that time.  A February 2004 MRI and August 2007 CT scan were normal.

The Veteran was afforded a VA examination on August 11, 2009 during which the examiner diagnosed migraine headaches causing significant effects on the Veteran's occupation and daily activities, to include frequent absenteeism due to chronic attacks, decreased concentration and pain.  A CT scan at that time was within normal limits.  The August 2009 VA examination indicates that the Veteran had severe attacks occurring approximately three to four times a month lasting for a duration of two to three hours, or up to one day.  The Veteran had additional migraines which occurred approximately three or four times a week, some of which were completely prostrating.  The VA examiner noted that the Veteran had to leave his work at the post office early due to his migraine headaches and had missed a number days because of headaches.   

In a February 2004 statement, the Veteran reported that his headaches lasted anywhere from an hour to all night and occurred five to six times a week.  He reported dizziness and nausea with headaches.  In a June 2006 statement, the Veteran reported having migraine headaches occurring at least once a week on average, lasting thirty minutes to several hours.  He took Naproxen for his migraines.

The Veteran submitted a headache log in which he described migraines occurring five to seven times a month from October 2008 to March 2009.  These migraine headaches were accompanied by nausea, dizziness, and eye pain.  The Veteran took naproxen for his migraine headaches and would lie down and rest in a quiet dark room.  The Veteran reported that these headaches lasted from two hours to all day.  

The Veteran was a postal worker.  He supplied 2003 and 2009 statements from his supervisors indicating he missed approximately 10 days of work in 2002, 21 days of work in 2003, and 35 days of work in 2008 due to headaches.  Additionally, the Veteran indicated that he often reported to work but had to lie down at the nurse's station due to headaches.

The Board notes that the Veteran is competent to report on factual matters of which he had firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is competent to describe the frequency and severity of his headaches; and the Board finds that the Veteran's reports are credible The Board notes, however, that objective medical evidence provided during the Veteran's treatment and during VA examinations should be accorded greater probative weight in this case where migraines resulting in completely prostrating attacks should be differentiated from the Veteran's more frequent tension headaches or migraine headaches which are not characterized by completely prostrating attacks.  See Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")

The Veteran's assigned 30 percent evaluation for migraines contemplates prostrating attacks occurring, on average, once a month.  Prior to August 11, 2009, the medical evidence of records shows that the Veteran had migraine headaches and chronic tension headaches.  The record shows that the Veteran's took prescription medication without relief.  The Veteran's most recent VA examination reflects more frequent migraines occurring three to four times a month.  Evidence of record shows that prior to August 11, 2009, the Veteran had migraine headaches resulting in completely prostrating and prolonged attacks which occurred approximately three to four times a month.  He had additional tension headaches or migraines which did not result in completely prostrating attacks which occurred several times a week.  The Veteran's migraines and headaches have resulted in significant absenteeism at work, indicating some level of economic inadaptability.  

The Board finds that, prior to August 11, 2009, the Veteran's overall disability picture, characterized by headaches occurring several times a week, and migraines with characteristic prostrating attacks occurring three to three to four times a month more closely resembles a 50 percent evaluation under Diagnostic Code 8100.  The Board finds, therefore, that an increased 50 percent evaluation is warranted in this case.

The Board notes that a rating in excess of 50 percent is not available under Diagnostic Code 8100, and there is no other schedular criteria that addresses the Veteran's headache symptoms.  The Board will, therefore, consider whether a higher rating may be awarded based on extra-schedular considerations.

Extra-Schedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). In this case, the Board finds no basis for greater compensation on an extra-schedular basis for migraine headaches prior to August 11, 2009.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected headaches is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's migraines with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

In this regard, the 50 percent rating awarded for migraine headaches above is awarded with consideration of the Veteran's frequent, prostrating attacks as well as a finding of "severe economic inadaptability."  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Board further observes that, even if the available schedular evaluation for the disabilities are inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations or surgeries for his migraines.  Additionally, there is not shown to be evidence of marked interference with employment due to the disabilities outside what has already been considered by his 50 percent rating.

The Veteran submitted statements from his employer indicating he is frequently absent from work due to his headaches and frequently takes breaks due to his headaches.  The Board finds that the Veteran's occupational impairment is already compensated within the ratings currently assigned.  

In short, there is nothing in the record to indicate that the Veteran's migraine headaches cause impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  

C.  Conclusion

The Board concludes that the evidence supports a 50 percent rating for migraine headaches.  
	

ORDER

A 50 percent rating, but no more, is granted for migraine headaches subject to the law and regulations governing the payment of monetary benefits. 



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


